PER CURIAM.
Steven A. Silvers appeals a final judgment of foreclosure in favor of appellee Hollywood Federal Savings and Loan Association. The mortgage was indisputably in default. The matters asserted by Silvers pertain to the conduct of third persons and do not constitute defenses to the foreclosure action. See Slottow v. Hull Investment Co., 100 Fla. 244, 129 So. 577 (1930). See generally Hernandez v. Leiva, 391 So.2d 292, 294 n. 1 (Fla. 3d DCA 1980). We affirm the foreclosure judgment, but without prejudice to Silvers’ presenting such defenses as he may have in the event Hollywood Federal seeks a deficiency judgment.
Affirmed.